The transcript of the record fails to comply with the requirements of Rule 19, among other respects, in that it has no index of the record. It is further defective for it does not set forth by what judge or at what term the judgment appealed from was rendered.
Under Rule 20 the Court might dismiss the appeal for the defects in the record, but it will put the case at the end of the fourteenth District, with leave to the appellant to send up the corrections necessary in the record, but without leave for further argument. If the corrections are not printed and sent up by the time prescribed, the appeal will stand dismissed. The clerk will send notice of this order to the appellant.
The requirements in regard to the transcript on appeal have been made as simple as possible, and only those matters are prescribed which are necessary for the consideration of appeals. But what is set out in the rule is deemed by us essential, and cannot be dispensed with. The costs of this amendment to the transcript will be taxed against the *Page 774 
appellant, without right of recovery against the appellee, whatever may be the final result of the action.
Order accordingly.
Cited: Millwood v. Cotton Mills, 215 N.C. 525.
(718)